Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The previous Notice of Allowance mailed 28 April 2021 did not contain the necessary changes to independent claim 1 as discussed in the interview conducted on 12 April 2021. Claim 1 has now been corrected to reflect the agreed upon claim language. 
The following Examiner’s Amendment supplements the previous Examiner’s Amendment submitted on 28 April 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Lovejoy via telephone call on 12 April 2021 and finalized claims were agreed upon via email correspondence on 12 April 2021.

The application has been amended as follows: 
1.	(Currently Amended) A method for providing patient treatment guidance for a patient that is being tested or has been tested for a diabetic or pre-diabetic condition 
obtaining a biochemical data set, via a computer system having a processor programmed to obtain the biochemical dataset, wherein the biochemical data set comprises a plurality of test results from a single blood draw of the patient, wherein the plurality of test results comprises at least three 
obtaining a demographic data set for the patient, via a computer system having a processor programmed to obtain the biochemical dataset, wherein the demographic data set comprises (i) an indication of a gender of the patient and (ii) an enumerated indication of a patient’s stage of disease or a current therapy, wherein the enumerated indication of the patient’s stage of disease or the current therapy is one of (a) diagnosed as pre-diabetes, (b) diagnosed with diabetes but not taking a drug (c) diagnosed with diabetes and taking a first line diabetes drug (d) diagnosed with diabetes and prescribed multiple diabetes drugs without insulin and (e) diagnosed with diabetes and prescribed multiple diabetes drugs with insulin, or (f) a current therapy for the diabetic or pre-diabetic condition;
selecting a subset of a plurality of decision rules from a plurality of decision rules based upon the biochemical data set and the demographic data set for the patient via a computer system having a processor programmed to perform the selecting;
running all or a portion of the biochemical data set and the demographic data set against the subset of decision rules via a computer system having a processor programmed to perform the running, wherein, in accordance with a determination that one or more firing conditions of each respective decision rule in the subset of decision rules is fired, a patient pattern is selected, from among a set of at least 20,000 patient patterns, through the comparison of (i) the determination that one or more firing conditions of each respective decision rule in the subset of decision rules is fired to (ii) each patient pattern in the set of at least 20,000 patient patterns, wherein the patient pattern comprises a pattern of insulin resistance, β-cell stress level, and cardiovascular inflammation; and



2.	(Original) The method of claim 1, wherein the plurality of test results comprises three, four, five, six, or seven measurements from the group consisting of a high-sensitivity c-reactive protein test, an adiponectin level test, a proinsulin level test, an insulin level test, a C-peptide test, an HbA1c test, and an eGFR test.

3.	(Original) The method of claim 1, wherein the plurality of test results consists of measurements from a high-sensitivity c-reactive protein test, an adiponectin level test, a proinsulin level test, an insulin level test, a C-peptide test, an HbA1c test, and an eGFR test.



5-6.	(Cancelled) 

7.	(Previously Presented) The method of claim 1, wherein the prioritization of intervention class includes a prioritization of one or more drugs in a respective drug class.   

8.	(Previously Presented) The method of claim 1, wherein one or more decision rules in the plurality of decision rules is determined according to an analysis of the biochemical data set and the demographic data of each patient across a cohort population of patients conducted by a plurality of expert physicians.

9.	(Previously Presented) The method of claim 1, wherein one or more decision rules in the plurality of decision rules is determined according to an analysis of at least a peer reviewed reference pertaining to a drug class for treatment of diabetes.  

10.	(Previously Presented) The method of claim 1, wherein the prioritization of intervention classes includes a prioritization of one or more drug classes, exercise, and diet.



12.	(Original) The method of claim 1, wherein the report comprises a plurality of sections, wherein each section in the plurality of sections is classified as:
a static section that includes predetermined information,
a dynamic section that includes predetermined information as determined by one or more decision rules in the plurality of decision rules, or
a reference section that includes information provided from one or more databases that is accessible to the computer. 

13.	(Previously Presented) The method of claim 1, wherein each firing condition in the one or more firing conditions of a respective decision rule in the plurality of decision rules includes one or more conditions selected from the group consisting of a diabetes stage of the patient, a number of medications currently being taken by the patient, a dosage of a medication currently being taken by the patient, a type of medication currently being taken by the patient, a type of medication previously taken by the patient, and a patient metabolic condition.

14.	(Previously Presented) The method of claim 13, wherein a firing condition in the one or more firing conditions of a decision rule in the plurality of decision rules includes the patient metabolic condition and wherein the patient metabolic condition is classified on a non-dimensional scale. 

15-20.	(Cancelled) 

21.  (Previously Presented) The method of claim 1, wherein the plurality of intervention classes further comprises (i) diet and (ii) exercise.

22.  (Previously Presented) The method of claim 1, wherein the report further provides a second prioritization of intervention class in a second priority ordering of the plurality of intervention classes for the diabetic or pre-diabetic condition based on the identity of the patient pattern.

23.  (Currently Amended) The method of claim 1, wherein the running of all or a portion of the biochemical data set and the demographic data set against the subset of decision rules comprises determining a level of β-cell [[Beta-cell]] stress in the patient




24-31.  (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L.J./
Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626